Case 3:17-cv-03226-MAS-DEA Document 55-32 Filed 09/06/19 Page 1 of

  

Jackson Township Council Meeting Minutes November 9, 2010 Page 23 of 57

competent jurisdiction, such portion shall be deemed a separate, distinct and independent
provision, and such holding shall not affect the validity of the remaining portions hereof.

Date:

 

MAYOR MICHAEL REINA
NOTICE

NOTICE IS HEREBY GIVEN that the foregoing ordinance was
introduced and passed on first reading at a regular meeting of the Township Council of
the Township of Jackson, in the County of Ocean, State of New Jersey. held on the
12% day of October, 2010, and will be considered for second reading and final
passage at the regular meeting of said Governing Body to be held on the 26" day of
October, 2010. at 7:30 p.m., or as soon thereafter as this matter can be reached. at the
meeting room of the Municipal Building located at 95 W. Veterans Highway, Jackson,
New Jersey. at which time all persons interested shall be given an opportunity to be
heard concerning this ordinance.

 

ANN MARIE EDEN, RMC
Township Clerk, Township of Jackson

 

ORDINANCES - SECOND READING
ORDINANCE NO. 30-10

FITLE: AN ORDINANCE OF THE TOWNSHIP OF JACKSON,
COUNTY OF OCEAN, STATE OF NEW JERSEY, AMENDING AND
SUPPLEMENTING THE TOWNSHIP CODE OF THE TOWNSHIP OF
JACKSON, SO AS TO AMEND CHAPTER 109, ENTITLED “LAND
USE AND DEVELOPMENT REGULATIONS,” ARTICLE VI,
ENTITLED “NON-PINELANDS AREA ZONING DISTRICT
REGULATIONS” SO AS TO CREATE A NEW SECTION 109-44.1,
ENTITLED “R-1 RESIDENTIAL ZONE”

PUBLIC HEARING OPENED:
(No one came forward.)

MOTION TO CLOSE PUBLIC HEARING BY: KAFTON
MOTION SECONDED BY: RIVERE
YES: KAFTON, RIVERE,UPDEGRAVE, BRESSI & MARTIN

MOTION TO APPROVE ORDINANCE 30-10 ON SECOND READING,
ADVERTISE THE APPROVAL AND NOTICE OF PASSAGE AND APPROVAL
IN A APPROVED NEWSPAPER AS REQUIRED BY LAW BY: BRESSI
MOTION SECONDED BY: RIVERE

YES: KAFTON, RIVERE,UPDEGRAVE, BRESSI & MARTIN

ORDINANCE 30-10

 

BE IT ORDAINED by the Mayor and Township Council of the
Township of Jackson, County of Ocean, and State of New Jersey, as follows:

SECTION 1. Pursuant to 40:55D-62 and subsequent to the adoption of
the Township of Jackson Master Plan in August of 2009, the Township Code of the

Township of Jackson is hereby amended and supplemented so as to amend Chapter
Case 3:17-Cv-03228rM ASHE AincD oeuing aniuiaS NBzemicl @d000/O6412 24Ragye 2 of 4 PagelD: 1249

109. entitled “Land Use and Development Regulations,” Article VI, entitled ~Non-
Pinelands Area Zoning District Regulations,”. so as to create a new section 109-44. 1,
entitled “R-1 Residential Zone”, consistent with Land Use Plan element provisions
and recommendations, as follows:

§109-44.1. R-1 Residential Zone

A. Permitted principal uses of buildings and structures are as
follows:

(1) Community residences for the developmentally disabled.
(2} Community shelters for victims of domestic violence.
(3) Detached single-family dwelling units.

B. Permitted accessory uses of buildings and structures are as
follows:

(1) Dog pens, provided that they are located behind the rear
building line and not in the required side or rear yard
setback.

(2) Fences and walls, subject to the provisions of $109-70.

(3) Off-street parking and private garages.

(4) Private residential swimming pools, subject to the provisions
of §109-189.

(5) Satellite dish antennas, subject to the provisions of 3109-
152.

(6) Sheds (garden, storage or tool).

(7) Signs, subject to the provisions of §109-182.

(8) Other customary accessory uses, buildings and structures,
which are clearly incidental to the principal use and building.

(9} Family day-care home.

C, Conditional uses, subject to the provisions of Article VIII of
this chapter, are as follows:

(1) Child-care centers, nursery schools and day care centers
($109-103).

(2) Churches and place of worship ($109-104).

(3) Home occupations (§ 109-112).

(4) Home professional offices (§109-113).

(5) Public utilities (§109-119).

D. Density, area, yard and building minimum requirements are
as follows for existing lots*. New lots created by
subdivision after the date of this ordinance shall comply with
the R-3 Zoning Standards unless connected to public sewer:

Requirements R-I District
Interior Corner
Maximum density | unit/I acre * I unit/I acre*
Standard lots | acre 1 acre
Lot Minimums
Area 43,560 SF 43,560 SF
Width 150 FT 150 FT
Frontage 75 FY 125 FT each street

Depth 200 FT 200 FT
Case 3:17-cv-03226-MAS-DEA Document 55-32 Filed 09/06/19 Page 3 of 4 PagelD: 1250

Jackson Township Council Meeting Minutes November 9, 2010 Page 25 of 57

Principal Building Requirements
Minimum Setbacks

Front Yard 40 FT 40 FT
Major Street 60 FT 60 FT
Rear Yard 50 FT ----
Side Yard (each) 20 FT 20 FT
Maximum Height 35 FT 35 FT

Accessory Building Requirements:
Private garage (detached)

Front yard setback Not Permitted

Rear yard setback 50 FT 30 FT

Side yard setback 20 FT 20 FT

Maximum Height 25 FT 25 FT
Private residential swimming pool

Front yard setback Not Permitted

Rear yard setback I5 FT ----

Side yard setback 20 FT 20 FT
Shed (garden, storage, tool)

Front yard setback Not Permitted

Rear yard setback 15 FT _

Side yard setback 15 FT 15 FT

Maximum height 15 FT IS FT
Maximum building Coverage 15% 15%
Maximum lot Coverage 50% 50%

Notes:* All lots that were existing as conforming lots, either as
part of an approved subdivision or isolated with an existing
residential structure, in the R-1 Zoning Districts prior to
[date of this ordinance] shall be considered conforming in
size, but must conform to the R-1I, standards for any future
addition or accessory structure.

SECTION 2. After introduction of this ordinance. the Township
Clerk shall send a copy of this ordinance to the Municipal Planning Board for its
review and comment. The Township Clerk shall also send copies of this ordinance to

all adjoining municipalities pursuant to N.J.S.A. 40:55D-15, and to the Ocean County

 

Planning Board pursuant to N.J.S.A, 40:55D-16 by certified mail at least ten (10) days
prior to the proposed second reading and adoption of this ordinance.

SECTION 3. This ordinance shall take effect after second reading and
publication as required by law, filing of the ordinance with the Ocean County
Planning Board, approval by the Mayor pursuant to NULS.A. 40:69A-41 and the
passage of twenty (20) days from adoption by the governing body pursuant to N.LS.A.
40:69A-18.1.

SECTION 4. After adoption of this ordinance on second reading, the
Township Clerk shall file a certified copy of this ordinance with the Occan County

Planning Board.
Case 3:17-CV-09226nMA Stix AincDAGMHA MALRSNBzemifeled009/0 6/19 2cRage 4 of 4 PagelD: 1251

SECTION 5. All ordinances or parts of ordinances inconsistent

herewith are hereby repealed.

SECTION 6. If any section, subsection, sentence, clause, phrase or
portion of this ordinance is for any reason held to be invalid or unconstitutional by a court of
competent jurisdiction, such portion shall be deemed a separate, distinct and independent
provision, and such holding shall not affect the validity of the remaining portions hereof.

Date:

 

MAYOR MICHAEL REINA
NOTICE

NOTICE IS HEREBY GIVEN that the foregoing ordinance was introduced
and passed on first reading at a regular meeting of the Township Council of the Township of
Jackson, in the County of Ocean, State of New Jersey, held on the 12" day of October, 2010,
and will be considered for second reading and final passage at the regular meeting of said
Governing Body to be held on the 26" day of October, 2010, at 7:30 p.m., or as soon
thereafter as this matter can be reached, at the meeting room of the Municipal Building located
at 95 W. Veterans Highway, Jackson, New Jersey, at which time all persons interested shall be
given an opportunity to be heard concerning this ordinance

 

ANN MARIE EDEN, RMC
Township Clerk, Township of Jackson

 

ORDINANCES - SECOND READING

ORDINANCE NO, 31-10

TITLE: AN ORDINANCE OF THE TOWNSHIP OF JACKSON,
COUNTY OF OCEAN, STATE OF NEW JERSEY, AMENDING AND
SUPPLEMENTING THE TOWNSHIP CODE OF THE TOWNSHIP OF
JACKSON, SO AS TO AMEND CHAPTER 109, ENTITLED “LAND
USE AND DEVELOPMENT REGULATIONS,” ARTICLE VI,
ENTITLED “NON-PINELANDS AREA ZONING DISTRICT
REGULATIONS” SO AS TO MODIFY 109-45, ENTITLED “R-20, R-15
AND R-9 RESIDENTIAL ZONES”

PUBLIC HEARING OPENED:
(No one came forward.)

MOTION TO CLOSE PUBLIC HEARING BY: RIVERE
MOTION SECONDED BY: BRESSI
YES: KAFTON, RIVERE,UPDEGRAVE, BRESS] & MARTIN

MOTION TO APPROVE ORDINANCE 31-10 ON SECOND READING,
ADVERTISE THE APPROVAL AND NOTICE OF PASSAGE AND APPROVAL
IN A APPROVED NEWSPAPER AS REQUIRED BY LAW BY: BRESSI
MOTION SECONDED BY: UPDEGRAVE
YES: KAFTON, RIVERE, UPDEGRAVE, BRESST & MARTIN
ORDINANCE 31-10
BE IT ORDAINED by the Mayor and Township Council of the

Township of Jackson, County of Ocean, and State of New Jersey, as follows:
